Exhibit 10.12

 

AMENDMENT NO. 3 TO SALE AND SERVICING AGREEMENT
(Ares Capital CP Funding LLC)

THIS AMENDMENT NO. 3 TO THE SALE AND SERVICING AGREEMENT, dated as of October
31, 2005 (this “Amendment”), is entered into in connection with that certain
Sale and Servicing Agreement, dated as of November 3, 2004 (as amended,
modified, waived, supplemented or restated from time to time, the “Sale and
Servicing Agreement”), by and among Ares Capital CP Funding LLC, as the borrower
(the “Borrower”), Ares Capital Corporation, as the originator and as the
servicer (in such capacity, the “Servicer”), each of the Conduit Purchasers and
Institutional Purchasers from time to time party thereto, each of the Purchaser
Agents from time to time party thereto, Wachovia Capital Markets, LLC, as the
administrative agent, U.S. Bank National Association, as the trustee, and Lyon
Financial Services, Inc. (d/b/a U.S. Bank Portfolio Services), as the backup
servicer.  Capitalized terms used and not otherwise defined herein shall have
the meanings given to such terms in the Sale and Servicing Agreement.

R E C I T A L S

WHEREAS, the above-named parties have entered into the Sale and Servicing
Agreement, and, pursuant to and, in accordance with Section 13.1 thereof, the
parties hereto desire to amend the Sale and Servicing Agreement in certain
respects as provided herein;

NOW, THEREFORE, based upon the above Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the undersigned,
intending to be legally bound, hereby agree as follows:


SECTION 1.         AMENDMENT.

The definition of “Termination Date” in Section 1.1 of the Sale and Servicing
Agreement is hereby amended by replacing the date “November 2, 2005” in clause
(c) thereof with the date “November 1, 2006.”


SECTION 2.         AGREEMENT IN FULL FORCE AND EFFECT AS AMENDED.

Except as specifically amended hereby, all provisions of the Sale and Servicing
Agreement shall remain in full force and effect.  This Amendment shall not be
deemed to expressly or impliedly waive, amend or supplement any provision of the
Sale and Servicing Agreement other than as expressly set forth herein, and shall
not constitute a novation of the Sale and Servicing Agreement.


SECTION 3.         REPRESENTATIONS.

Each of the Borrower and Servicer represent and warrant as of the date of this
Amendment as follows:

--------------------------------------------------------------------------------


 


(I)            IT IS DULY INCORPORATED OR ORGANIZED, VALIDLY EXISTING AND IN
GOOD STANDING UNDER THE LAWS OF ITS JURISDICTION OF INCORPORATION OR
ORGANIZATION;


(II)           THE EXECUTION, DELIVERY AND PERFORMANCE BY IT OF THIS AMENDMENT
ARE WITHIN ITS POWERS, HAVE BEEN DULY AUTHORIZED, AND DO NOT CONTRAVENE (A) ITS
CHARTER, BY-LAWS, OR OTHER ORGANIZATIONAL DOCUMENTS, OR (B) ANY APPLICABLE LAW;


(III)          NO CONSENT, LICENSE, PERMIT, APPROVAL OR AUTHORIZATION OF, OR
REGISTRATION, FILING OR DECLARATION WITH ANY GOVERNMENTAL AUTHORITY, IS REQUIRED
IN CONNECTION WITH THE EXECUTION, DELIVERY, PERFORMANCE, VALIDITY OR
ENFORCEABILITY OF THIS AMENDMENT BY OR AGAINST IT,


(IV)          THIS AMENDMENT HAS BEEN DULY EXECUTED AND DELIVERED BY IT;


(V)           THIS AMENDMENT CONSTITUTES ITS LEGAL, VALID AND BINDING
OBLIGATION, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS, EXCEPT AS
ENFORCEABILITY MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR SIMILAR LAWS AFFECTING THE ENFORCEMENT OF
CREDITORS’ RIGHTS GENERALLY OR BY GENERAL PRINCIPLES OF EQUITY;


(VI)          IT IS NOT IN DEFAULT UNDER THE SALE AND SERVICING AGREEMENT; AND


(VII)         THERE IS NO TERMINATION EVENT, UNMATURED TERMINATION EVENT, OR
SERVICER DEFAULT.


SECTION 4.         CONDITIONS TO EFFECTIVENESS.

The effectiveness of this Amendment is conditioned upon (i) delivery of executed
signature pages by all parties hereto to the Administrative Agent and (ii)
payment to the Administrative Agent of the Liquidity Renewal Fee in connection
with this Amendment as required by the Amended and Restated VFCC Fee Letter.


SECTION 5.         MISCELLANEOUS.


(A)           THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS
(INCLUDING BY FACSIMILE), AND BY THE DIFFERENT PARTIES HERETO ON THE SAME OR
SEPARATE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL
INSTRUMENT BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME
AGREEMENT.


(B)           THE DESCRIPTIVE HEADINGS OF THE VARIOUS SECTIONS OF THIS AMENDMENT
ARE INSERTED FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT BE DEEMED TO AFFECT
THE MEANING OR CONSTRUCTION OF ANY OF THE PROVISIONS HEREOF.


(C)           THIS AMENDMENT MAY NOT BE AMENDED OR OTHERWISE MODIFIED EXCEPT AS
PROVIDED IN THE SALE AND SERVICING AGREEMENT.


(D)           THE FAILURE OR UNENFORCEABILITY OF ANY PROVISION HEREOF SHALL NOT
AFFECT THE OTHER PROVISIONS OF THIS AMENDMENT.

 

2

--------------------------------------------------------------------------------


 


(E)           WHENEVER THE CONTEXT AND CONSTRUCTION SO REQUIRE, ALL WORDS USED
IN THE SINGULAR NUMBER HEREIN SHALL BE DEEMED TO HAVE BEEN USED IN THE PLURAL,
AND VICE VERSA, AND THE MASCULINE GENDER SHALL INCLUDE THE FEMININE AND NEUTER
AND THE NEUTER SHALL INCLUDE THE MASCULINE AND FEMININE.


(F)            THIS AMENDMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES
ONLY WITH RESPECT TO THE SUBJECT MATTER EXPRESSLY COVERED HEREBY AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
BETWEEN THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.


(G)           THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO ITS CONFLICT OF LAWS
PROVISIONS.

[Remainder of Page Intentionally Left Blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

VFCC:

 

VARIABLE FUNDING CAPITAL

 

 

CORPORATION

 

 

 

By:

Wachovia Capital Markets, LLC,

 

 

 

as attorney-in-fact

 

 

 

By:

/s/ Douglas R. Wilson

 

 

 

 

Name: Douglas R. Wilson

 

 

 

Title: Vice President

 

THE ADMINISTRATIVE AGENT

 

WACHOVIA CAPITAL MARKETS, LLC

AND THE VFCC AGENT:

 

 

 

 

 

By:

/s/Craig Benton

 

 

 

 

Name: Craig Benton

 

 

 

Title: Vice President

 

[Signatures Continued on the Following Page]

--------------------------------------------------------------------------------


 

THE BORROWER:

 

ARES CAPITAL CP FUNDING LLC

 

 

 

By:

/s/Michael Arougheti

 

 

 

 

Name: Michael Arougheti

 

 

 

Title: President

 

THE ORIGINATOR

 

ARES CAPITAL CORPORATION

AND SERVICER:

 

 

 

 

 

By:

/s/ Michael Arougheti

 

 

 

 

Name: Michael Arougheti

 

 

 

Title: President

 

THE TRUSTEE

 

U.S. BANK NATIONAL ASSOCIATION,

 

 

not in its individual capacity but solely as Trustee.

 

 

 

By:

Dawn M. Zanotti

 

 

 

 

Name: Dawn M. Zanotti

 

 

 

Title: Vice President

[Signatures Continued on the Following Page]

--------------------------------------------------------------------------------


 

THE BACKUP SERVICER:

 

LYON FINANCIAL SERVICES, INC.,

 

 

d/b/a U.S. Bank Portfolio Services not in its individual capacity but solely as
Backup Servicer

 

 

 

By:

/s/Joseph Andries

 

 

 

 

Name: Joseph Andries

 

 

 

Title: Senior Vice President

 

 

[Signatures Continued on the Following Page]

--------------------------------------------------------------------------------


 

Acknowledged and Agreed to as of the date first written above.

WACHOVIA BANK, NATIONAL

ASSOCIATION, as a Hedge Counterparty

 

By:

/s/ Kim V. Farr

 

 

Name: Kim V. Farr

 

Title: Director

 

 